Citation Nr: 0638036	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-20 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
degenerative disc disease of the lumbar spine, with loss of 
use of the left leg, as secondary to the service-connected 
disability of major depression, and if so, whether the claim 
to reopen should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1954 through 
October 1956.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


FINDINGS OF FACT

1.  An unappealed rating decision in May 2001 denied service 
connection for residuals of degenerative disc disease of the 
lumbar spine, with loss of use of the left leg.  

2.  Evidence received since the May 2001decision is not 
cumulative of the evidence previously in the record and is 
sufficient, when considered with the evidence previously of 
record, to raise a reasonable possibility of substantiating 
the claim.

3.  There is no competent medical evidence showing that the 
veteran currently has degenerative disc disease of the lumbar 
spine, with loss of use of the left leg that is related to 
the veteran's service-connected major depressive disorder, or 
any other incidence of service.


CONCLUSION OF LAW

1.  New and material evidence has been received and the claim 
for service connection for residuals, degenerative disc 
disease of the lumbar spine, with loss of use of the left leg 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156 (2006).

2.  Residuals of degenerative disc disease of the lumbar 
spine, with loss of use of the left leg was not incurred in, 
nor aggravated by active service, nor proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (West 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the decision below, the Board reopened the claim of 
service connection.  While in the present appeal, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for service 
connection, he was not provided with the notice of the type 
of evidence necessary to establish a disability rating or an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran concerning these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of the final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board concludes below that the preponderance of 
the evidence is against the appellant's claim for service 
connection.  Thus, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

In the instant case, prior to the June 2003 adverse decision, 
the veteran was not adequately informed of the evidence and 
information (1) necessary to substantiate the claim; (2) that 
VA would seek to provide; and (3) that the veteran was 
expected to provide.  However, in November 2003, the RO sent 
a letter informing the veteran of the evidence and 
information (1) necessary to substantiate the claim; (2) that 
VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letter also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records, VA psychiatric records, and VA outpatient reports 
have been obtained.  Private medical records and operative 
reports are also of record.  The veteran has not identified 
any further evidence with respect to his claim, and the Board 
is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.




Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 3.310 (2005).  To establish 
entitlement to service connection on a secondary basis, there 
must be competent medical evidence of record establishing 
that a current disability is proximately due to, or the 
result of, a service-connected disability.  See Lantham v. 
Brown, 7 Vet. App. 359, 365 (1995).


History and Analysis

By a rating decision of May 2001, the RO denied the veteran's 
claim for entitlement to service connection for residuals of 
degenerative disc disease of the lumbar spine, with loss of 
use of the left leg.  The veteran did not appeal this 
decision.  Therefore, the May 2001 decision is a final 
decision.  38 U.S.C.A. § 7105.

The evidence of record at the time of the May 2001 final 
decision included the veteran's service medical records, VA 
progress reports, and VA psychiatric evaluations.

In December 2002, the veteran submitted a request to reopen 
his claim for entitlement to service connection for residuals 
of degenerative disc disease of the lumbar spine, with loss 
of use of the left leg.  The evidence submitted since the May 
2001 final decision includes an operative report dated August 
1981 and medical records from private physicians.  This new 
evidence provides information corroborating the veteran's 
contention that he sustained a serious injury to his lower 
back in 1981.  

The evidence of record prior to the May 2001 decision did not 
include the operative report concerning severity or possible 
causes of the veteran's back disability.  The newly submitted 
evidence includes a diagnosis of a herniated disc at L3-4.  
These records were not available to the RO prior to their May 
2001, decision and bear directly and substantially upon the 
issue for consideration.  Accordingly, the Board finds that 
new and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of 
degenerative disc disease of the lumbar spine, with loss of 
use of the left leg.


De Novo Review:

The veteran contends that his residuals of degenerative disc 
disease of the lumbar spine, with loss of use of the left 
leg, are secondary to his service-connected major depressive 
disorder.  Specifically, he asserts that his depression 
caused him to occasionally hyperventilate and that during one 
such episode of hyperventilation in 1982, he fell and hurt 
his back, resulting in his current low back and left leg 
disability.

The veteran's service medical records are silent to any 
complaints of, or treatment for, any back pain or injury.  A 
pre-induction examination, performed in August 1954 did not 
note any abnormalities of the spine.  Likewise, examination 
upon separation, dated July 1956, noted a normal spine.  

The veteran submitted VA progress reports in conjunction with 
his claim.  A note dated April 1979 noted complaints of back 
pain.  The veteran reported that after becoming extremely 
upset, his back began hurting, with pain radiating down both 
his legs and he had to go to bed for five days after this, 
due to the pain.  The doctor noted that the veteran reported 
injuring his back in the 1970's and provided a diagnosis of 
back strain.  A VA psychiatric examination dated January 1983 
noted that the veteran wears a back brace and walks with the 
help of a cane.  A June 1988 progress report noted that the 
veteran complained of chronic low back pain that radiates to 
his left leg, and falling when he experiences numbness in his 
left leg.  A September 1989 progress report noted that the 
veteran complained of pain in his lower back and radiating to 
his left leg, which causes him to lose balance and fall 
occasionally.  A June 1990 report noted that the veteran had 
been hospitalized twice since in the 1970s for depression, 
during which the veteran experienced episodes of 
hyperventilation.  The report also noted that in 1980, the 
veteran had a back surgery that failed to improve his back 
condition.    

Private medical records show treatment for a degenerative 
disc disease of the lumbar spine and complaints of pain 
radiating to the left leg.  An operative report from August 
1981 notes a diagnosis of herniated disc, L3-4 on the right.  
A September 1994 treatment record indicated complaints of 
very severe pain in the left lumbar region, tenderness on the 
left sciatic nerve.  A letter from, Dr. I.H.S., dated May 
2000, indicated that the veteran had an episode of 
hyperventilation in 1982, during which he passed out and fell 
down a flight of stairs, injuring his back.  The doctor noted 
that over the years, the veteran developed severe, 
degenerative, arthritic lumbar spine disease, with the result 
being symptoms that progressed to the point where the veteran 
had lost the usage of his left leg.  A December 2002 
neurosurgery report form the Lahey Clinic noted a L3 and L5 
herniated discs for which the veteran underwent surgery in 
1981, and that over the past few years, the veteran 
experienced increased left leg symptoms, causing his left leg 
to give out about twice a month.  The record also noted that 
the veteran continued to complain of pain radiating down the 
low back to the left leg and foot, and that the condition 
remained unchanged from complaints prior to the 1981 surgery.  

While the VA outpatient and private medical records show a 
clear current low back disability, there is no competent 
medical evidence that the low back condition was caused by 
service or to his service-connected major depression 
disorder.  The Board initially notes that the veteran's own 
assertions are the only evidence indicating that his service-
connected depression caused the veteran to hyperventilate, 
fall down the stairs, and cause the injury to his lower back 
and left leg.  As a lay person, the veteran lacks the 
capacity to provide evidence that requires specialized 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

Additionally, there is no objective medical evidence that the 
low back condition was caused by service or to his service-
connected major depression disorder.  The service medical 
records are silent to any complaints of, or treatment for, 
low back pain or injury.  While a private physician opined 
that the veteran's back disability was caused when he had an 
episode of hyperventilate and fell down and injure his spine 
in 1982, this was based on the history provided by the 
veteran.  There is no other evidence of record to corroborate 
this contention.  Evidence that is simply the information 
recorded by the medical examiner from the veteran, unenhanced 
by any additional medical comment by that examiner does not 
constitute "competent medical evidence."  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).   Additionally, the 
objective medical evidence shows that the veteran had an 
operation on his lower back for a herniated disc of L3-4 in 
August 1981, and had complained of back pain before the 
alleged 1982 fall, supposedly causing the low back injury.  
Further, the August 1981 operative report and medical records 
prior to the veteran's surgery do note complaints of back 
pain, and diagnoses of a back strain, but are silent to any 
reports of an episode of hyperventilation causing the veteran 
to fall and injury his back.  Thus, the competent medical 
evidence regarding a nexus between the veteran's service-
connected major depressive disorder and his current back 
condition fails to establish a nexus between the claimed 
disability and the service-connected disability.    

In the absence of competent medical evidence showing a nexus 
between the veteran's service-connected disability and his 
current degenerative disc disease of the lumbar spine, with 
loss of use of the left leg, the Board must find that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for seizures, is 
granted.

	(CONTINUED ON NEXT PAGE)



Service connection for residuals of degenerative disc disease 
of the lumbar spine, with loss of use of the left leg, as 
secondary to the service-connected major depressive disorder, 
is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


